Case 1:21-md-02989-CMA Document 322-2 Entered on FLSD Docket 06/02/2021 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-2989-MDL-ALTONAGA/Torres

    In re:

    JANUARY 2021 SHORT SQUEEZE
    TRADING LITIGATION

    _________________________________/

    This Document Relates to the Non-Federal Securities Actions

                                [PROPOSED] FIRST SCHEDULING ORDER
              THIS CAUSE came before the Court on the Joint Status Report [ECF No. __], filed on

    June 2, 2021. Plaintiffs and Defendants in the non-federal securities cases met and conferred

    regarding procedural and/or other next steps the Court should take to ensure the just and efficient

    disposition of this multidistrict litigation. (See id.) Accordingly, Plaintiffs and Defendants in the

    non-federal securities cases shall adhere to the following pleadings schedule:

        Event                                                   Deadline
        Consolidated Complaints                                 July 30, 2021 (Friday)1
        Responsive Motions                                      September 24, 2021 (Friday)
        Oppositions to Responsive Motions                       November 19, 2021 (Friday)
        Replies in support of Responsive Motions                December 17, 2021 (Friday)
        Hearing on Motions                                      TBD (at Court’s convenience)2

              DONE AND ORDERED in Chambers at Miami, Florida this __ day of _______, 2021.




                                                                    CECILIA M. ALTONAGA
                                                                    UNITED STATES DISTRICT JUDGE


    1
      Co-Lead Counsel for the Antitrust Tranche is slated to go to trial on either August 16, 2021 or November 29, 2021,
    and reserves the right to amend the schedule, subject to the Court’s approval, if a trial is set for November 29, 2021.
    2
      The parties anticipate they will request oral argument regarding the dispositive motions consistent with Local Rule
    7.1(b)(2).
